Title: To Benjamin Franklin from C. Neate, 31 May 1778
From: Neate, Mrs. C.
To: Franklin, Benjamin


Dear Sir
London May 31 1778
Relying on the sincerity of that friendship you have often professed for me and my family I now entreat the exertion of that influence you are well known to have on the proceedings of the major part of our friends and correspondents in America friends whom I firmly beleive are desirous of preserving from contempt the memory of a man whose honour and integrity acquir’d him the first and best of characters and whose reputation was never sully’d while living. It is with real grief of heart I inform you good Sir that tho’ it is now three years since I sustaind the loss of Mr. Neate not more than one third of his just debts are yet paid and consequently the unfeeling (regardless of other’s woes) now cast an odium on that character for the preservation of which we wou’d give up every enjoyment of life. But it is not in our power by any resignation to stop the tongue of calumny being reduc’d indeed. I will not wound your feeling heart by describing the situation of the widow and children of your once valued friend but entreat your attention to my relation and beg your advice and assistance. Mr. Neate left many Executors they differing in opinion have never sent an agent from England but have establish’d those that acted for my late husband—at New York Mr. Lewis and Mr. Jay and at Philadelphia Mr. Collins and Mr. Bond from whom we have not receiv’d a single line the eighteen months. The amount of the debts due to Mr. Neate at the breaking out of this unfortunate war was near a hundred and forty thousand pounds of which ninety one thousand was thought indisputably good about a third of the rest doubtful and the remainder given over for lost. Since his death the executors have receiv’d only thirty thousand pound therefore of the undoubted ballance remains sixty one thousand. I am no stranger to your willingness to serve the distress’d therefore apply to you for instructions in what manner to proceed. I doubt not of the good intentions of many of our correspondents and am inform’d of the abilities of many of them but suppose the want of conveyance with safety is the cause of our not having any remittances. I may be wrong and pretend not to find out a proper method of proceeding myself but rely on your directions which if you good Sir will favour me with you will lay under indispensible obligation Your most obedient Servant
C Neate
Mrs Neate St Peters near margate
 
Addressed: Dr. Franklin
Endorsed: Mrs Neate
Notation: May 31. 1778.
